PONDER, Justice.
' After we granted certiorari or review to the Court of Appeal, Second Circuit, upon the application of plaintiff, and upon submission of the case in this Court, the defendant filed a motion to rescind the order on the ground that the application for certiorari was not timely filed.
In the motion to rescind, it is set out that the record affirmatively shows that the Court of Appeal refused to grant a rehearing on July II, 1956 and the application for certiorari was filed in this Court on August 13, 1956, more than thirty days after the date of the denial of a rehearing.
Under the provisions of Section 11 of Article 7 of the Constitution, LSA, this Court is without jurisdiction to entertain an application filed more than thirty days after a rehearing has been refused by the Court of Appeal. Trimble v. Employers Mut. Casualty Co., 213 La. 644, 35 So.2d 416; Landry v. Ramos Lumber and Manufacturing Company, 124 La. 599, 50 So. 593.
In the case of Heirs of P. L. Jacobs, Inc., v. Johnson, 221 La. 473, 59 So.2d 691, this Court, under identical circumstances, said: “Under the provisions of Section 11 of Article 7 of the Constitution,'this court cannot grant certiorari under its supervisory *539powers, unless the application shall have been made to this court, or one of the justices thereof, within thirty days after a rehearing shall have been refused by the Court of Appeal. The proviso in Section 11 of Article 7 of the Constitution that the application for certiorari must be made within thirty days to this court or one of its justices is mandatory. We pointed out in the Trimble case that ‘This proviso is positive and explicit; it enjoins this court from entertaining applications for writs of certiorari to the Courts of Appeal unless they are filed within the time prescribed.’ ” For the reasons assigned, the order of November 5, 1956 is set aside and the application for certiorari is denied at the cost of plaintiff, Jessie M. Matthews.